PEARSON, Judge
(concurring specially)-
Inasmuch as this is an interlocutory appeal from a temporary injunction and a clear abuse of discretion has not been shown, I have concurred in the decision. However it should be noted that this decision is not a holding that as a permanent injunction it would be legally sufficient.
The terms of the injunction are so broad that they might be interpreted as follows: (1) an order to “members” of the union to work, or (2) a denial of the right to strike for any purpose. Under either of these interpretations such injunctions could not be grounded upon the alleged illegal boycott.